  Case 1:20-cv-02143-RBK Document 26 Filed 03/11/21 Page 1 of 2 PageID: 114




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 REGINALD MOUSCARDY,
                                                           Civil Action No. 20-2143 (RBK)
                 Petitioner,

         v.
                                                               OPINION AND ORDER
 D.K. WHITE,

                 Respondent.

       Before the Court is Petitioner’s motion for default judgment and Respondent’s request for

an extension of time to file supplemental briefing. (ECF Nos. 23, 24.) As to Petitioner’s motion,

he seeks default judgment because Respondent failed to submit supplemental briefing within thirty

days of the Court’s January 29, 2021, Order.

       The Court will deny Petitioner’s motion. A motion for default judgment is inappropriate

in a habeas case for a litany of reasons. See, e.g., In re West, 591 F. App’x 52, 54 n.3 (3d Cir. 2015)

(“Even if the Government had failed to respond to the § 2255 motion, it does not follow that West

is entitled to a default judgment.”); Bermudez v. Reid, 733 F.2d 18, 21 (2d Cir. 1984) (observing

that if district courts were to grant default judgments in habeas cases, “it would be not the

defaulting party but the public at large that would be made to suffer, by bearing either the risk of

releasing prisoners that in all likelihood were duly convicted, or the costly process of retrying

them”); Garcia v. United States, No. 19-181, 2019 WL 5788087, at *1 (D.N.J. Nov. 6, 2019).

       With regard to Respondent’s request for an extension of time to submit supplemental

briefing, Respondent contends that he needs additional time to secure certain state court records.

The Court finds that those records could be relevant to the Court’s request for supplemental

briefing and that Respondent has shown good cause for his delay. As a result, the Court will grant

Respondent’s request for an extension.
  Case 1:20-cv-02143-RBK Document 26 Filed 03/11/21 Page 2 of 2 PageID: 115




        Accordingly, IT IS on this 10th day of March 2021,

        ORDERED that Petitioner’s motion for default judgment, (ECF No. 24.), is DENIED; and

it is further

        ORDERED that Respondent’s request for an extension of time to submit supplemental

briefing is GRANTED, and Respondent shall have thirty (30) days from the date of this Order to

submit his supplemental briefing; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Opinion and Order upon

Petitioner by regular U.S. mail.

                                                      s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      United States District Judge




                                                 2
